THORNAL, Chief Justice
(concurring specially).
I concur in the discharge of the writ without prejudice to the petitioner’s rights under Criminal Procedure Rule 1. I would add further, however, that in the event that the prisoner again moves under Criminal Procedure Rule 1, in the Circuit Court for Oka-loosa County, his motion shall be heard without prejudice by any previous Rule 1 motions or petitions for habeas corpus filed in that court or in the Circuit Court of the Eighth Judicial Circuit.
<
ROBERTS, CALDWELL and ERVIN, JJ., concur.